Citation Nr: 0908968	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for asbestos exposure.

2.	Entitlement to service connection for tinnitus, including 
as due to Agent Orange and asbestos exposure.  

3.	Entitlement to service connection for loss of vision, 
including as due to Agent Orange and asbestos exposure.  

4.	Entitlement to service connection for shortness of 
breath/breathing problems, including as due to Agent Orange 
and asbestos exposure.  

5.	Entitlement to service connection for hearing loss, 
including as due to Agent Orange and asbestos exposure.  

6.	Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange and asbestos exposure.  

7.	Entitlement to service connection for hypertension, 
including as due to Agent Orange and asbestos exposure.  

8.	Entitlement to service connection for allergic rhinitis, 
including as due to Agent Orange and asbestos exposure.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
The VA appealed the Court's decision in Haas and appealed the 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  On September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The 
Veteran's claims were affected by the stay as they include 
claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  The U.S. Court 
of Appeals for the Federal Circuit reversed and remanded the 
decision issued by the Court (Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  A petition for a writ of certiorari to the 
Supreme Court was denied on January 21, 2009.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The 
stay of Haas-related cases is no longer in effect, and the 
VA's Office of the General Counsel has advised that the Board 
may resume adjudication of the previously stayed cases.  See 
FED. R. APP. P. 41; see also SUP. CT. R. 45.  Therefore, the 
Board will continue with appellate review of the Veteran's 
claims. 

The issues of service connection for hearing loss, diabetes 
mellitus, hypertension and allergic rhinitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence of record does not show a 
current diagnosis of tinnitus that could be related to 
service.  

2.	The competent medical evidence of record does not show 
that the Veteran has been diagnosed with a disability 
associated with asbestos exposure.  

3.	The Veteran's visual disorder is a refractive error that 
is not a disability for VA compensation purposes.

4.	The competent medical evidence of record does not show 
that the Veteran currently suffers from a disability 
manifested by shortness of breath that could be related to 
service.




CONCLUSIONS OF LAW

1.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2008).

2.	A disability caused by exposure to asbestos was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.	Vision loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2008).

4.	Shortness of breath was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2003 for 
his tinnitus claim and in February 2004 for the remaining 
claims.  These letters addressed the notice elements and were 
sent prior to the initial AOJ decisions, respectively.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Veteran received notice of the provisions 
regarding the rating criteria and effective date in a March 
2006 letter.  The Board notes that the Veteran did not 
receive this notice prior to the initial RO decision.  This 
error, however, was cured by issuance of the fully compliant 
notice, followed by readjudication of the claim in the 
February 2007 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Additionally, any error regarding this 
notice was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting a veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that some of the Veteran's service treatment 
records are unavailable for review.  The Board is aware that 
in such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board also recognizes that VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The record reflects that 
the RO made requests to obtain the Veteran's service medical 
records, the Veteran's personnel file and Social Security 
Administration (SSA) records.  The only service records that 
were available were the entrance examinations.  The Veteran 
was made aware of this and given the opportunity to submit 
additional records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the medical records do not show a current 
diagnosis of tinnitus.  The records also do not show a 
compensable disability for the Veteran's vision loss, alleged 
asbestos exposure or shortness of breath.  In view of the 
lack of objective medical evidence, the Board finds the 
Veteran's current assertions alone do not require VA to 
provide an examination.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained some of the 
service records, DD Form 214, private medical records and VA 
medical records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a preliminary matter, the Board notes that in the Notice 
of Disagreement filed in April 2004, the Veteran referred to 
asbestos exposure and Agent Orange exposure as 
interchangeable.  It appears that the Veteran is asserting 
that his disabilities were caused by exposure to a substance 
in Republic of Vietnam (Vietnam).  He seems to alleged that 
asbestos and Agent Orange are comparable substances.  
Therefore, the Board will initially address his exposure to 
both asbestos and Agent Orange before addressing his claims 
for service connection.  

Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The Court has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not:  (1)  service records 
demonstrate the veteran was exposed to asbestos during 
service; (2)  development has been accomplished sufficient to 
determine whether or not the veteran was exposed to asbestos 
either before or after service; and (3)  a relationship 
exists between exposure to asbestos and the claimed disease 
in light of the latency and exposure factors.  M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).  

In this case, however, there is no evidence of asbestos 
exposure in service.  The service records do not show that 
the Veteran was exposed to asbestos.  Additionally, the 
medical evidence of record does not show that the Veteran has 
been diagnosed with a disability associated with asbestos 
exposure.  Therefore, the Board finds that the Veteran is not 
entitled to service connection for his claimed disabilities 
based on exposure to asbestos in service.  

Agent Orange Exposure

The Veteran claims he was exposed to Agent Orange in service.  
The Veteran's service personnel records indicate that he was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal with one Bronze Star.  The personnel records 
also indicate that the Veteran was on Board the USS St. Louis 
from September 1969 to April 1971.  He was assigned as an 
assault boat coxswain.  

Service connection may be presumed for certain diseases 
associated with herbicide exposure; however, the presumption 
only applies to exposure during military operations in 
Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2008). "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008). 

The Board notes that tinnitus, vision loss and shortness of 
breath are not disabilities associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e).  Furthermore, the 
personnel file does not show service in Vietnam as defined by 
VA regulations.  The personnel file does not show that the 
Veteran had duty in Vietnam or visitation in Vietnam while on 
board the USS St. Louis.  Although the Veteran served in the 
waters off the shore of Vietnam, there is no evidence that 
the Veteran ever set foot on land in Vietnam.  Therefore, the 
Board finds that the presumption does not apply to the 
Veteran's claims.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will also address direct service 
connection for the claimed disabilities.

DIRECT SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Tinnitus

The Veteran claims service connection for tinnitus.  The 
Board has reviewed all the medical evidence of record and 
finds that the Veteran does not have a current diagnosis of 
tinnitus.  The VA and private medical records associated with 
the claims file do not show a diagnosis of tinnitus.  In a 
private hearing examination in January 2002, there is no 
indication of tinnitus.  

Without medical evidence providing a diagnosis of tinnitus, 
service connected cannot be granted.  The Board has 
considered the claim of the Veteran for service connection 
for tinnitus, but there has been no objective evidence of 
tinnitus.  The Veteran also has not demonstrated that he has 
any medical expertise to make such a diagnosis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Id.  The Board 
notes that while the Veteran is competent to report symptoms, 
he does not have medical expertise and therefore cannot 
provide a competent opinion regarding diagnosis or causation 
of his disability.  

As the medical evidence of record lacks a diagnosis of 
tinnitus, the preponderance of the evidence is against the 
Veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the Veteran's claim for service connection 
for tinnitus must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Vision Loss

The Veteran asserts that his vision loss should be service 
connected.  The Board has reviewed all the medical evidence 
of record.  In March 2001, the Veteran was diagnosed with a 
refractive error.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not a disease or injury within the 
meaning of applicable legislation.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2008).  In the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2008).  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990).  

In this case, the Veteran has not alleged and there is no 
objective evidence of a superimposed disease or injury 
causing the Veteran's vision loss.  

The Board recognizes that the Veteran asserted that his 
current vision loss is related to active military service; 
however, the Veteran lacks the requisite medical expertise to 
render a competent medical opinion regarding the cause of his 
current eye disorders.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim and service connection for vision loss is not 
warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Shortness of Breath

The Veteran has claimed service connection for shortness of 
breath and breathing problems.  After reviewing the medical 
evidence of record, there is no evidence of an underlying 
disability for which the symptom of shortness of breath is 
related.  Therefore, the evidence does not show that the 
Veteran has a current disability manifested by shortness of 
breath or breathing problems.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, there is no competent medical 
evidence establishing that the veteran has a disability for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Hence, service connection for shortness of 
breath must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for asbestos exposure is denied. 

Service connection for tinnitus is denied. 

Service connection for vision loss is denied. 

Service connection for shortness of breath is denied. 


REMAND

In this case, not all the service medical records are 
available for review.  Only the entrance examinations are of 
record.  The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The medical evidence of record shows that the Veteran has 
current diagnoses of hearing loss, diabetes mellitus, 
hypertension and allergic rhinitis.  

As only limited service treatment records are available for 
review, the Board finds that VA examinations are warranted.  
The Board finds that the duty to assist requires that a VA 
medical examination be provided to the Veteran to determine 
the etiology of his hearing loss, diabetes mellitus, 
hypertension and allergic rhinitis.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of 
the current hearing loss, diabetes 
mellitus, hypertension and allergic 
rhinitis.  The claims file must be made 
available to and reviewed by the examiners 
in conjunction with the examinations, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

2.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


